DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed by applicant on 02/23/2021. This action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 11-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Notes:
The Examiner’s notes included in the non-final action mailed on 12/02/2020 are incorporated by reference herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-8, 11-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicant uses the language “based on a pre-stored user configuration” in the amended claims, and refers to paragraphs 131 and 148 I order to show support for the amendment. However, the language as used in the claims on its face is not supported by paragraphs 131 and 148.
Even though the language of an amendment does not have to be present in the specification in order to be supported, in this specific case, the processor seems to perform the adjusting step per paragraphs 131 and 148. Therefore, it is not apparent whether a user stores the configuration or the processor has information related to the FoV pertaining to the user already stored. The written description requirement rejection will be withdrawn if the applicant provides a convincing argument that the amendment is supported by paragraphs 131 and 148 or any other part of the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 11-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (Publication number: US 2018/0047213) in view of Bolas et al (Publication number: US 2014/0268356) in view of Ross (Patent number: US 9,392,212) in view of Kim (Publication number: US 2018/0041750) in view of Akkaya et al (Publication number: US 2018/0146186).

Consider Claim 1, Woo et al show an electronic device, comprising:
(a) A display (paragraphs 44 and 45); (When the metadata of the viewing point coincides with the viewing point-specific metadata corresponding to the content, the process proceeds to operation 128 to augment the content by matching the metadata with the content displayed in the viewing region).
(b) A processor, wherein the processor is configured to: identify information related to a viewing point for content; identify the view point for the content based on the information; and play, through the display, display data of the content based on the identified view point (paragraphs 43-45; figures 1 and 8); (In operation 124, the metadata of the viewing point of the content displayed in the preset cycle-specific viewing region is checked based on the status information of the user. In operation 126, it is checked whether the metadata of the viewing point coincides with the viewing point-specific metadata corresponding to the content. When the metadata of the viewing point coincides with the viewing point-specific metadata corresponding to the content, the process proceeds to operation 128 to augment the content by matching the metadata with the content displayed in the viewing region).
However, Woo et al show that content is displayed based on identified view point, but do not specifically show that the content is displayed based on identified FoV.
In related art, Bolas et al show that the content is displayed based on identified FoV (see figures 2A and 2B; paragraphs 28 and 29); (At 220, a current user state is detected in response to viewing the FOV, using a sensor, such as the sensor 115, configured to monitor the user. For example, the sensor may detect an abnormal physiological state, including various forms of sickness, or an expected abnormal physiological state, such as an expected or predicted sickness. At 230, the FOV is manipulated based on the user state. For example, the FOV may be throttled or otherwise visually altered to mitigate or remedy the effects of the abnormal physiological state, or to prevent the expected abnormal physiological state. The throttling or visual alterations may be determined or selected based on the current user state, as detected by the sensor, and historical data which may correlate to physiological states or other parameters. The visual alterations are read as displaying content based on the identified FoV).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Bolas into the teaching of Woo in (see Bolas; paragraphs 9 and 10).
However, Woo in view of Bolas do not specifically show identifying information related to a FoV for content when adjustment of the FoV for the content is allowed for playback of the content.
In related art, Ross shows identifying information related to a FoV for content when adjustment of the FoV for the content is allowed for playback of the content (See column 10, lines 25-50; column 15, lines 55-67); (System 10 may be configured such that a user may manually pause the presentation of the primary, secondary, tertiary, etc., virtual reality content (e.g., via user interface 14). For example, system 10 may be configured such that a user may pause, stop, play, rewind, and/or otherwise have typical video playback control over the (primary, secondary, tertiary, etc.) virtual reality content via user interface 14).
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ross into the teaching of Woo and Bolas in order to present secondary content to the user (See Ross; column 1, lines 40-55).
However, Woo, Bolas, Ross do not specifically show adjusting display data of the content based on the identified FoV such that a first display region of the display data displayed through the display is shrinked according to a designated rate, and play the adjusted display content via the first display region of the display and a black image via a second display region other than the first display region based on the identified FoV.
In related art, Kim shows adjusting display data of the content based on the identified FoV such that a first display region of the display data displayed through the display is 
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kim into the teaching of Woo, Bolas, and Ross in order for the user to be immersed within an environment formed by the digital content (see Kim; paragraphs 4 and 5).
However, Woo, Bolas, Ross, Kim do not specifically show FoV based on pre-stored user configuration.
In related art, Akkaya et al shows FoV based on pre-stored user configuration (see paragraphs 24 and 26); (The pan and tilt angle sensors generate pan and tilt position signals that provide measures of pan and tilt angles of gimbal 68, and thereby of mirror 67, about rotation axes 71 and 72 respectively. Controller 22 optionally comprises a FOV lookup table (FOV-LUT) that correlates FOV pan and tilt angles of mirror 67 about axes 71 and 72 with corresponding pan and tilt sensor position signals).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the application to incorporate the teaching of Akkaya into the teaching of Woo, Bolas, Ross, Kim in order to provide measures of distances to features in a scene (see Akkaya et al; paragraphs 2 and 3).

Consider Claim 14, Woo et al show a non-transitory computer-readable recording medium having recorded thereon a program to be executed on a computer, wherein the program comprises executable instructions that cause, when executed by a processor, the processor to:
Identify information related to a viewing point for content; identify the viewing point for the content based on the information; and play, through the display, display data of the content based on the identified viewing point (paragraphs 43-45; figures 1 and 8); (In operation 124, the metadata of the viewing point of the content displayed in the preset cycle-specific viewing region is checked based on the status information of the user. In operation 126, it is checked whether the metadata of the viewing point coincides with the viewing point-specific metadata corresponding to the content. When the metadata of the viewing point coincides with the viewing point-specific metadata corresponding to the content, the process proceeds to operation 128 to augment the content by matching the metadata with the content displayed in the viewing region).
However, Woo et al show that content is displayed based on identified view point, but do not specifically show that the content is displayed based on identified FoV.
(see figures 2A and 2B; paragraphs 28 and 29); (At 220, a current user state is detected in response to viewing the FOV, using a sensor, such as the sensor 115, configured to monitor the user. For example, the sensor may detect an abnormal physiological state, including various forms of sickness, or an expected abnormal physiological state, such as an expected or predicted sickness. At 230, the FOV is manipulated based on the user state. For example, the FOV may be throttled or otherwise visually altered to mitigate or remedy the effects of the abnormal physiological state, or to prevent the expected abnormal physiological state. The throttling or visual alterations may be determined or selected based on the current user state, as detected by the sensor, and historical data which may correlate to physiological states or other parameters. The visual alterations are read as displaying content based on the identified FoV).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Bolas into the teaching of Woo in order to accommodate the user’s physiological state (see Bolas; paragraphs 9 and 10).
However, Woo in view of Bolas do not specifically show identifying information related to a FoV for content when adjustment of the FoV for the content is allowed for playback of the content.
In related art, Ross shows identifying information related to a FoV for content when adjustment of the FoV for the content is allowed for playback of the content (See column 10, lines 25-50; column 15, lines 55-67); (System 10 may be configured such that a user may manually pause the presentation of the primary, secondary, tertiary, etc., virtual reality content (e.g., via user interface 14). For example, system 10 may be configured such that a user may pause, stop, play, rewind, and/or otherwise have typical video playback control over the (primary, secondary, tertiary, etc.) virtual reality content via user interface 14).
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ross into the teaching of Woo and Bolas in order to present secondary content to the user (See Ross; column 1, lines 40-55).
However, Woo, Bolas, Ross do not specifically show adjusting display data of the content based on the identified FoV such that a first display region of the display data displayed through the display is shrinked according to a designated rate, and play the adjusted display content via the first display region of the display and a black image via a second display region other than the first display region based on the identified FoV.
In related art, Kim shows adjusting display data of the content based on the identified FoV such that a first display region of the display data displayed through the display is shrinked according to a designated rate, and play the adjusted display content via the first display region of the display and a black image via a second display region other than the first display region based on the identified FoV (see figure 2; paragraphs 40, 41, 42 and 43); (Fields of view may be configured in a variety of ways. In one example the fields of view are defined solely on an angle of a user's environment used to render the digital content 106, e.g., 360 versus 180 degree views. In another example, the fields of view are also associated with corresponding resolutions, e.g., to increase resolution for a flat 222 field of view that mimics a conventional display device versus an 
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kim into the teaching of Woo, Bolas, and Ross in order for the user to be immersed within an environment formed by the digital content (see Kim; paragraphs 4 and 5).
However, Woo, Bolas, Ross, Kim do not specifically show FoV based on pre-stored user configuration.
In related art, Akkaya et al shows FoV based on pre-stored user configuration (see paragraphs 24 and 26); (The pan and tilt angle sensors generate pan and tilt position signals that provide measures of pan and tilt angles of gimbal 68, and thereby of mirror 67, about rotation axes 71 and 72 respectively. Controller 22 optionally comprises a FOV lookup table (FOV-LUT) that correlates FoV pan and tilt angles of mirror 67 about axes 71 and 72 with corresponding pan and tilt sensor position signals).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the application to incorporate the teaching of Akkaya into the teaching of Woo, Bolas, Ross, Kim in order to provide measures of distances to features in a scene (see Akkaya et al; paragraphs 2 and 3).

Consider Claim 2, Bolas shows that the information comprises at least one of additional information related to the FoV for the content or configuration information related to the FoV (Figures 2A and 2B; paragraphs 27-29); (The throttling or visual alterations is read as configuration information related to the FoV).

Consider Claim 3, Bolas shows that the additional information comprises at least one of information indicating the FoV, which is configured for the content, or information used to identify the FoV for the content, and the information used to identify the FoV for the content comprises at least one of: information indicating whether the content is two-dimensional (2D) content or three-dimensional (3D) content; information indicating whether the content is an image or a video; information indicating whether the content provides an interface for interaction; or information about motion of at least one object included in the content (Figures 2A and 2B; paragraphs 27-29); (The throttling or visual alterations is read as configuration information related to the FoV. This teaching in Bolas reads upon the limitation of “information indicating the FoV, which is configured for the content.”)

Consider Claim 4, Bolas shows that the configuration information comprises at least one of configuration information indicating whether screen switchover is possible according to movement of a head of a user, configuration information about a method of playing the display data of the content, or configuration information about a brightness used for playback of the display data of the content (see paragraphs 36 and 37); (Bolas shows that if the tracking system that senses head orientation and/or position becomes noisy, or inaccurate, then the FOV could be reduced, until better tracking data is available. This is read as “configuration information indicating whether screen switchover is possible according to movement of a head of a user).

(see paragraphs 55 and 56).

Consider Claim 6, Bolas show that the processor is configured to identify the FoV for the content based on the information related to the FoV for the content and user-configured information about the FoV (see figures 2A and 2B; paragraphs 28 and 29); (At 220, a current user state is detected in response to viewing the FOV, using a sensor, such as the sensor 115, configured to monitor the user. For example, the sensor may detect an abnormal physiological state, including various forms of sickness, or an expected abnormal physiological state, such as an expected or predicted sickness. At 230, the FOV is manipulated based on the user state).

Consider Claim 7, Bolas shows a memory storing information for identifying the FoV, wherein the processor is configured to identify the FoV for the content based on the information for identifying the FoV, the information related to the FoV for the content, the user-configured information about the FoV (see figures 2A and 2B; paragraphs 28, 29, 55, and 56); (At 220, a current user state is detected in response to viewing the FOV, using a sensor, such as the sensor 115, configured to monitor the user. For example, the sensor may detect an abnormal physiological state, including various forms of sickness, or an expected abnormal physiological state, such as an expected or predicted sickness. At 230, the FOV is manipulated based on the user state.

Consider Claims 11 and 18, Bolas shows that the processor is configured to play, through the display, a designated image overlappingly with the display data of the content in at least a region of the display, the at least a region being identified based on the identified FoV (see paragraphs 46-48; figures 4A-4D); (A simple implementation of throttling would reduce the visible field of view equally in all directions, thereby creating a circular aperture. However, field of view restriction can also be applied unequally. For example, an oval, ellipse, rectangle, or any other arbitrary shape could be used. Additionally, it may also be advantageous to consider apertures derived from human anatomy, such as the shape created by scaling down the contour of an individual's visual field. FIG. 4D illustrates field of view restriction using an asymmetric aperture derived by scaling down the counter of the human visual field).

Consider Claim 12, Bolas shows that the processor is configured to deliver information about the identified FoV or the display data of the content to the display (figures 2A and 2B).

Consider Claim 13, Bolas shows that the processor is configured to play, through the display, the display data of the content in a region of the display, the region being identified based on the information about the identified FoV (see paragraphs 46-48; figures 4A-4D); (A simple implementation of throttling would reduce the visible field of view equally in all directions, thereby creating a circular aperture. However, field of view restriction can also be applied unequally. For example, an oval, ellipse, rectangle, or any other arbitrary shape could be used. Additionally, it may also be advantageous to consider apertures derived from human anatomy, such as the shape created by scaling down the contour of an individual's visual field. FIG. 4D illustrates field of view restriction using an asymmetric aperture derived by scaling down the counter of the human visual field).

Consider Claim 15, Bolas shows that the identifying of the FoV for the content comprises identifying the FoV for the content based on stored information for identifying the FoV and the information related to the FoV for the content (see figures 2A and 2B; paragraphs 28, 29, 55, and 56); (At 220, a current user state is detected in response to viewing the FOV, using a sensor, such as the sensor 115, configured to monitor the user. For example, the sensor may detect an abnormal physiological state, including various forms of sickness, or an expected abnormal physiological state, such as an expected or predicted sickness. At 230, the FOV is manipulated based on the user state.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (Publication number: US 2018/0047213) in view of Bolas et al (Publication number: US 2014/0268356) in view of Lo et al (Publication number: US 2016/0260258) in view of Ross (Patent number: US 9,392,212) in view of Kim (Publication number: US 2018/0041750) in view of Akkaya et al (Publication number: US 2018/0146186).

Consider Claim 19, Woo shows a head-mounted electronic device comprising:
(a) A processor arranged in the frame, wherein the processor is configured to: receive information related to a viewing point for content from the display through the interface, and identify the viewing point for the content based on the information (paragraphs 43-45; figures 1 and 8); (In operation 124, the metadata of the viewing point of the content displayed in the preset cycle-specific viewing region is checked based on the status information of the user. In operation 126, it is checked whether the metadata of the viewing point coincides with the viewing point-specific metadata corresponding to the content. When the metadata of the viewing point coincides with the viewing point-specific metadata corresponding to the content, the process proceeds to operation 128 to augment the content by matching the metadata with the content displayed in the viewing region).
However, Woo et al show that content is displayed based on identified view point, but do not specifically show that the content is displayed based on identified FoV.
In related art, Bolas et al show that the content is displayed based on identified FoV (see figures 2A and 2B; paragraphs 28 and 29); (At 220, a current user state is detected in response to viewing the FOV, using a sensor, such as the sensor 115, configured to monitor the user. For example, the sensor may detect an abnormal physiological state, including various forms of sickness, or an expected abnormal physiological state, such as an expected or predicted sickness. At 230, the FOV is manipulated based on the user state. For example, the FOV may be throttled or otherwise visually altered to mitigate or remedy the effects of the abnormal physiological state, or to prevent the expected abnormal physiological state. The throttling or visual alterations may be determined or selected based on the current user state, as detected by the sensor, and historical data which may correlate to physiological states or other parameters. The visual alterations are read as displaying content based on the identified FoV).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Bolas into the teaching of Woo in order to accommodate the user’s physiological state (see Bolas; paragraphs 9 and 10).
However, Woo in view of Bolas do not specifically show a frame which a display is mountable on or demountable from; an interface arranged on a side of the frame and communicating with the display in connection with the display; at least one lens which is arranged to be movable in the frame and a focus of which is adjusted according to applied electric current; a driving unit arranged in the frame and moving the at least one lens in the frame; move the at least one lens or adjust a focus of the at least one lens, based on the identified FoV. 
In related art, Lo et al show a frame which a display is mountable on or demountable from; an interface arranged on a side of the frame and communicating with the display in connection with the display; at least one lens which is arranged to be movable in the frame and a focus of which is adjusted according to applied electric current; a driving unit arranged in the frame and moving the at least one lens in the frame; move the at (see figures 4 and 9; paragraphs 98 and 99); (The multifocal optical elements 940, driven by the eye tracker application based on the input and calculations made by the processing device, may be implemented using one of a number of different architectures. For example, variable power lenses in combination with a display may be used. The variable power lens optical architecture uses a progressive system that may in turn be based on variable curvature lenses or motorized progressive lenses. Variable power lenses may be implemented in a variety of ways, such as, for example, where the lenses change shape based on electrical input).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Lo into the teaching of Woo and Bolas in order to determine the convergence point based on the determined eye positions of the viewer (see Lo et al; paragraphs 17 and 18).
However, Woo in view of Bolas and Lo do not specifically show identifying information related to a FoV for content when adjustment of the FoV for the content is allowed for playback of the content.
In related art, Ross shows identifying information related to a FoV for content when adjustment of the FoV for the content is allowed for playback of the content (See column 10, lines 25-50; column 15, lines 55-67); (System 10 may be configured such that a user may manually pause the presentation of the primary, secondary, tertiary, etc., virtual reality content (e.g., via user interface 14). For example, system 10 may be configured such that a user may pause, stop, play, rewind, and/or otherwise have typical video playback control over the (primary, secondary, tertiary, etc.) virtual reality content via user interface 14).
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ross into the teaching of Woo, Bolas, and Lo in order to present secondary content to the user (See Ross; column 1, lines 40-55).
However, Woo, Bolas, Lo, Ross do not specifically show adjusting display data of the content based on the identified FoV such that a first display region of the display data displayed through the display is shrinked according to a designated rate, and play the adjusted display content via the first display region of the display and a black image via a second display region other than the first display region based on the identified FoV.
In related art, Kim shows adjusting display data of the content based on the identified FoV such that a first display region of the display data displayed through the display is shrinked according to a designated rate, and play the adjusted display content via the first display region of the display and a black image via a second display region other than the first display region based on the identified FoV (see figure 2; paragraphs 40, 41, 42 and 43); (Fields of view may be configured in a variety of ways. In one example the fields of view are defined solely on an angle of a user's environment used to render the digital content 106, e.g., 360 versus 180 degree views. In another example, the fields of view are also associated with corresponding resolutions, e.g., to increase resolution for a flat 222 field of view that mimics a conventional display device versus an immersive 218 field of view as described above. Portions outside of the reduced field of view 214 may be grayed out, not displayed whatsoever).
(see Kim; paragraphs 4 and 5).
However, Woo, Bolas, Lo, Ross, Kim do not specifically show FoV based on pre-stored user configuration.
In related art, Akkaya et al shows FoV based on pre-stored user configuration (see paragraphs 24 and 26); (The pan and tilt angle sensors generate pan and tilt position signals that provide measures of pan and tilt angles of gimbal 68, and thereby of mirror 67, about rotation axes 71 and 72 respectively. Controller 22 optionally comprises a FOV lookup table (FOV-LUT) that correlates FoV pan and tilt angles of mirror 67 about axes 71 and 72 with corresponding pan and tilt sensor position signals).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the application to incorporate the teaching of Akkaya into the teaching of Woo, Bolas, Ross, Lo, Kim in order to provide measures of distances to features in a scene (see Akkaya et al; paragraphs 2 and 3).

Consider Claim 20, Lo et al show that the processor is configured to: control the driving unit to move the at least one lens to a position identified based on the identified FoV; and apply electric current to the at least one lens such that the focus of the at least one lens is adjusted to a focus identified based on the identified FoV (see paragraphs 98-100); (A dynamic focus architecture may be used. For example, an optical stack of lenses, or the display, are moved by a motorized system to change the focal plane of digital content based on the output of the eye tracker application. For example, a motor controlled by the processing device is coupled with the display to move the display within a predetermined range of positions).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (Publication number: US 2018/0047213) in view of Bolas et al (Publication number: US 2014/0268356) in view of Ross, Kim, Akkaya in view of Wallner et al (Publication number: US 2018/0005447).

Consider Claims 8 and 16, Woo in view of Bolas and Ross Kim and Akkaya do not specifically show that the processor is configured to: play, through the display, the display data of the content based on a designated FoV; and play, through the display, the display data of the content based on the identified FoV, after playback of display data, which corresponds to a designated frame number, of the content based on the designated FoV. 
In related art, Wallner et al show that the processor is configured to: play, through the display, the display data of the content based on a designated FoV; and play, through the display, the display data of the content based on the identified FoV, after playback of display data, which corresponds to a designated frame number, of the content based on the designated FoV (paragraphs 91 and 92); (Frame 400 having a frame identifier of 826 as described above is an event-triggering frame because there is a corresponding entry in the XML metadata file representing an event to be triggered at frame number 826. The event is a projection switch from a flat projection to a 360 projection wherein, beginning with the event-triggering frame 400 (frame number 826), the media player is to texture-map frames of the digital video to the predetermined spherical mesh in order to switch from presenting flat video to the user).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Wallner into the teaching of Woo, Bolas, and Ross, Kim, and Akkaya in order for the pixels to better match he surroundings (see Wallner et al; paragraphs 12 and 13). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.